Citation Nr: 0739220	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to a compensable rating for hallux valgus of 
the right foot.

3.  Entitlement to a compensable rating for hallux valgus of 
the left foot.

4.  Entitlement to an effective date earlier than October 22, 
2003 for the assignment of a 30 percent rating for bilateral 
pes planus, to include whether clear and unmistakable error 
was made in a February 2002 rating decision which granted 
service connection for bilateral pes planus, assigning an 
initial noncompensable rating as of October 7, 1974.

5.  Entitlement to service connection for back pain claimed 
as secondary to service-connected foot disorders.




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in St. Paul, Minnesota, which granted an increased rating of 
30 percent for bilateral pes planus and continued 
noncompensable ratings for hallux valgus for each foot.  The 
issue of an earlier effective date than October 22, 2003 for 
the assignment of a 30 percent rating for bilateral pes 
planus arises from a May 2005 rating decision.  The issue of 
entitlement to service connection for a back disability 
secondary to the veteran's service connected foot 
disabilities arises from a December 2005 rating decision.  

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran has waived 
RO consideration of that evidence.  The Board may consider 
the appeal.  38 C.F.R. § 20.1304.

The veteran testified before a Decision Review Officer at May 
2005 and May 2006 hearings at the RO.  Transcripts have been 
associated with the file.

The veteran requested a hearing before the Board in August 
2006.  He withdrew that request in a June 2007 statement.  
The Board will proceed.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand these claims.  

The veteran has submitted the cover page of a 2007 decision 
from the Social Security Administration (SSA), which shows 
that the SSA found the veteran entitled to disability 
benefits.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based.  See Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  The veteran has not specified which 
disabilities formed the basis of the SSA decision.  As the 
SSA has clearly taken some action on the veteran's claims, 
the Board must remand the increased rating and service 
connection claims to determine if relevant evidence has been 
accumulated by the SSA that should be a part of the record on 
appeal.  See Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Martin v. Brown, 4 Vet. App. 136, 140 (1993).  

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
for his foot disabilities in January 2004.  Reexamination 
will be requested whenever VA determines that there is a need 
to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  Since the last examination was more than 
three years ago, and the increased rating claims must be 
remanded regardless, the Board finds that an additional 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through October 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from October 2005 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

At the veteran's May 2005 RO hearing, he argued that he was 
entitled to an earlier effective date than December 2, 2003 
for the assignment of a 30 percent rating for his bilateral 
pes planus.  He also argued that the February 2002 rating 
decision, which found clear and unmistakable error in a 
November 1974 rating decision and granted service connection 
effective October 7, 1974, assigning a noncompensable rating, 
contained itself clear and unmistakable error, in that he was 
entitled to a compensable rating from the date of service 
connection.  The May 2005 rating decision agreed with his 
contentions in that an effective date of October 22, 2003 was 
assigned, but no clear and unmistakable error was found in 
the February 2002 rating decision assigning an initial 
noncompensable rating.  The veteran has submitted a Notice of 
Disagreement as to the rating decision as a whole in June 
2005.  The claim must be remanded to allow the RO to provide 
the veteran with a statement of the case (SOC) on this issue.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, the issue will be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2.  Obtain the veteran's VA medical 
records concerning his service connected 
disabilities from October 2005 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his foot 
disabilities.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's symptomatology.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected foot 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

4.  Provide the veteran with a statement 
of the case as to the issue of entitlement 
to an effective date earlier than October 
22, 2003 for the assignment of a 30 
percent rating for bilateral pes planus, 
to include whether clear and unmistakable 
error was made in a February 2002 rating 
decision which granted service connection 
for bilateral pes planus, assigning an 
initial noncompensable rating as of 
October 7, 1974.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

5.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

